Citation Nr: 0323428	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  97-02 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 
for additional disability due to transverse myelitis for the 
period prior to May 12, 1987.  

2.  Entitlement to a higher level of special monthly 
compensation than that provided by 38 U.S.C.A. § 1114(n).  


REPRESENTATION

Appellant represented by:	Ronald J. Marzullo, Attorney


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



REMAND

On February 6, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Obtain records of treatment that the 
veteran received at the VA Hospital in 
Bay Pines, Florida not previously 
associated with the claims folder.  

2.  After the above development has been 
attempted, make arrangements with the 
appropriate VA medical facility(ies) for 
the appellant to be afforded the 
following:  

A.  An "Aid and Attendance/Housebound 
Examination" to determine whether 
appellant's service-connected 
disabilities, other than the loss of use 
of both lower extremities, require the 
need for regular aid and attendance of 
another person.  Any indicated tests and 
studies should be performed.  The 
examiner should review the entire claims 
folders and adequately summarize the 
relevant history and clinical findings.

(i).  The examiner should record detailed 
findings pertaining to the question of 
whether appellant is in need of regular 
aid and attendance of another person as a 
result of the service-connected 
neuropsychiatric residuals of brain 
trauma with post-traumatic stress 
disorder, seizure disorder, and residuals 
of skull fracture.  The examiner should 
specifically address whether these 
service-connected disabilities render 
appellant incapable of feeding, dressing 
and undressing and attending to the wants 
of nature without assistance; or require 
care or assistance on a regular basis to 
protect himself from hazards or dangers 
incident to his daily environment.  

(ii).  The examiner who conducts the 
"Aid and Attendance or Housebound 
Examination" should indicate whether or 
not the veteran has bowel and/or bladder 
impairment due to the transverse 
myelitis, and if so, the degree of that 
impairment should be set forth.  If 
additional review/examination by a 
specialist is needed to enter an opinion 
on this matter, such special examination 
should be scheduled.  If it can be 
answered as part of the opinion requested 
below, it should be forwarded to that 
neurologist for said opinion.

B.  Request a VA neurologist to review 
the entire claims folders and express an 
opinion, with respect to the following 
questions:

(i).  Is it as likely as not that 
appellant's myelopathy preexisted that 
October 1980 hospitalization and 
permanently worsened as a result of VA 
treatment/omission of treatment?

(ii).  Is it as likely as not that 
appellant's myelopathy preexisted that 
October 1980 hospitalization and 
permanently worsened as a result of 
natural progression of the myelopathic 
disease process?  

(iii).  Is it as likely as not that 
appellant's paraplegia resulted from VA 
treatment/omission of treatment 
(including a spinal tap performed in 
October 1980) during the VA 
hospitalization in question?  Please 
comment on whether appellant developed 
chemical meningitis secondary to the 
October 1980 VA Pantopaque myelogram that 
caused, or permanently worsened beyond 
natural progression, appellant's 
transverse myelitis, including 
paraplegia; or whether any chemical 
meningitis was an acute and transitory 
condition that resolved without residual 
disability?  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



